

115 S406 IS: Stopping Mass Hacking Act
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 406IN THE SENATE OF THE UNITED STATESFebruary 16, 2017Mr. Wyden (for himself, Mr. Paul, Ms. Baldwin, Mr. Daines, Mr. Tester, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal certain  amendments made to rule 41 of the Federal Rules of Criminal Procedure.
	
 1.Short titleThis Act may be cited as the Stopping Mass Hacking Act. 2.Criminal procedure rules (a)In generalEffective on the date of enactment of this Act, rule 41 of the Federal Rules of Criminal Procedure is amended to read as it read on November 30, 2016.
 (b)ApplicabilityNotwithstanding the amendment made by subsection (a), for any warrant issued under rule 41 of the Federal Rules of Criminal Procedure during the period beginning on December 1, 2016, and ending on the date of enactment of this Act, such rule 41, as it was in effect on the date on which the warrant was issued, shall apply with respect to the warrant.